Opinion by
Keefe, J.
There was testimony that the importer had an agreement with the manufacturer of this particular glassware that it could not be sold to department stores and other retail agencies in the United States, and that subsequent-to entry the petitioner found that it had been sold to several retail establishments at higher prices, contrary to the agreement, and that an attempt was made to amend the entry. In view of the circumstances it was found that there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.